Name: 2000/145/CFSP: Council Decision of 14 February 2000 on the secondment of national experts in the military field to the General Secretariat of the Council during an interim period
 Type: Decision
 Subject Matter: politics and public safety;  defence;  international security;  executive power and public service;  European construction
 Date Published: 2000-02-22

 Avis juridique important|32000D01452000/145/CFSP: Council Decision of 14 February 2000 on the secondment of national experts in the military field to the General Secretariat of the Council during an interim period Official Journal L 049 , 22/02/2000 P. 0003 - 0003COUNCIL DECISIONof 14 February 2000on the secondment of national experts in the military field to the General Secretariat of the Council during an interim period(2000/145/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union and in particular Article 28(1),Having regard to the Treaty establishing the European Community, and in particular Article 207(2),Whereas:(1) In the framework of the strengthening of the common foreign and security policy (CFSP) and in particular of the common European policy on security and defense provided for in Article 17 of the Treaty on European Union, the European Council meeting in Helsinki on 10-11 December 1999 invited the Council to establish as of March 2000 the interim bodies and arrangements for the implementation of the common European policy on security and defence.(2) The European Council laid down as an interim measure, that the General Secretariat of the Council would be stengthened as of March 2000 by military experts seconded by Member States in order to assist in the work of the common European policy on security and defence and to form the nucleus of the future military staff,HAS DECIDED AS FOLLOWS:Article 11. National experts in the military field (hereinafter referred to as the "military experts") will be seconded from member States to the General Secretariat of the Council, hereinafter referred to as the "General secretariat".2. The military experts will be part of the General Secretariat. They will provide military expertise to the Interim Military Body set up by Council Decision 2000/144/CFSP of 14 February 2000(1) and the Secretary General/High Representative to support the CFSP. They will form the nucleus of the future military staff. They will assist the Interim Military Body.Article 2A military expert on secondment shall be a national of a Member State of the European Union.Article 3The military experts will be subject to the rules which will be established in a Council Decision to be adopted by 29 February 2000.Article 41. This Decision shall enter into force on the date of its adoption.2. It shall apply, subject to the rules referred to in Article 3 having been adopted, as from 1 March 2000.Article 5This Decision shall be published in the Official Journal.Done at Brussels, 14 February 2000.For the CouncilThe PresidentJ. GAMA(1) See page 2 of this Official Journal.